PERRY, Judge
(concurring in the result):
Although I concur in the disposition of the case with the Chief Judge, I am moved to comment upon both aspects of his opinion, for I find myself not in complete agreement therewith.
While Chief Judge Fletcher acknowledges that nowhere in the record is it apparent what rights advisement was given the appellant, he is willing to presume regularity in the absence of a contrary showing or of defense challenge. Judge Cook, in his opinion concurring in the result, is of similar thinking, concurring “on the ground that the accused did not object to them [the rights warnings] at trial . . .” However, I believe that an affirmative showing in the record that proper warnings under Article 311 were given is a necessary foundation to the admissibility into evidence of any statement that followed. See United States v. Dohle, 1 M.J. 223 (C.M.A.1975); paragraph 140a (2) Manual for Courts-Martial, United States, 1969 (Revised edition). However, as the statement by the appellant was entirely exculpatory in nature, I conclude that no prejudice flowed from the evidentiary error of the judge.
As to the concern with the interruption of the attorney-client relationship between the appellant and Captain Forbes, his trial defense counsel, I am of the opinion that the appellant’s post-trial retaining of the services of a civilian defense counsel on his own initiative operated to permit that counsel to act for the defense in fulfilling the Goode2 responsibilities. In this light, neither Captain Lantz’s activities nor any perceived “waiver” of further participation by Captain Forbes is at issue.

. Article 31, Uniform Code of Military Justice, 10 U.S.C. § 831.


. United States v. Goode, 1 M.J. 3 (C.M.A. 1975).